Title: To George Washington from Major General Artemas Ward, 20 November 1775
From: Ward, Artemas
To: Washington, George



Sir
Camp at Roxbury Novr 20th 1775

In Consequence of Genl Gates’s Letter Yesterday I have taken Care to order a strict Watch of the Harbour & all Vessels that may arrive whether they appear to be Transports or Provision Vessels.
I have sent to Colo. Ward at Dorchester, who is in great need of a Glass, & renews his Request that the Glass which was carried away by Colo. Greaton’s Regt might be returned; as it will be of more Service there than any where else. It belongs to an

infamous Tory, in Boston, who fled to sd Place for Protection. Capt. Vorce who I am informed has got the Glass (altho unwilling to own it) gave his Rect for it (as is reported) & pretends to claim it, therefrom—Colo. Ward Says he will give his Rect for it &, as it is circumstanced, I think your Excellency has a Right to order it to the Place where it will be most servicable, & submit it to your Excellency to judge which Place it ought to be at. I am your Excellency’s, most Humble Servant

Artemas Ward

